Title: To Thomas Jefferson from Peter Stephen Duponceau, 9 October 1820
From: Duponceau, Peter Stephen
To: Jefferson, Thomas

 Dear SirPhiladelphia,
9. Oct. 1820I take the liberty of introducing to you in the person of Mr L. C. Vanuxem, the bearer hereof, a young American, who to a mind formed by nature for the Philosophical Sciences, unites the advantages of a regular Scientific education in the best Schools & under the best professors abroad. He is lately returned from Paris where he was three Years engaged exclusively in the Study of Chemistry & Mineralogy. When his father sent him thither, he had already acquired considerable knowledge in the latter Science by his own unaided efforts, & young as he was at that time, he was an useful & active Member of our Academy of Natural Sciences. I have no doubt that he will distinguish himself in the Career into which he has been thrown by the irresistible bent of his genius, & I have thought that such a Character was deserving of your high patronage.I have the honor to be with the greatest respect Sir Your most obedt humble ServtPeter S. Du Ponceau